J-S47004-20


    NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    RONALD JOSEPH WILSON, III

                             Appellant                No. 531 MDA 2020


         Appeal from the Judgment of Sentence entered March 4, 2020
              In the Court of Common Pleas of Schuylkill County
               Criminal Division at No: CP-54-CR-0000883-2019


BEFORE: STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 10, 2021

        Appellant, Ronald Joseph Wilson, III, appeals from the judgment of

sentence the Court of Common Pleas of Schuylkill County imposed on March

4, 2020. Appellant challenges the discretionary aspects of his sentence. Upon

review, we affirm.

        The trial court summarized the factual and procedural background of the

instant appeal as follows:

        [Appellant] entered a general plea of guilty to possession of a
        controlled substance, possession of a small amount marijuana,
        and possession of drug paraphernalia.            A presentence
        investigation was ordered, and on March 4, 2020, he was
        sentenced to [a term of imprisonment of] 9 to 18 months for
        possession of heroin, a concurrent 15-30 days for possession of a
        small amount of marijuana, and a consecutive 3-6 months for
        possession of drug paraphernalia, which made the total sentence

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S47004-20


       12 to 24 months. The sentencing order directed that his time be
       served in a state correctional facility.

       On March 11, 2020, defense counsel filed a post-sentence motion
       correctly pointing out that the Department of Corrections will not
       accept a defendant if there is not at least a second degree
       misdemeanor included in the sentence. Counsel requested that
       the sentence be modified to a sentence of 3 to 23 months in the
       county prison.

       A hearing was held on that motion on March 20, 2020, after which
       the place of confinement was changed to the Schuylkill County
       Prison, but the term of confinement was not changed.

       Counsel filed a notice of appeal on March 23, 2020, and in the
       [Pa.R.A.P. 1925(b)] statement argues only that the sentence was
       excessive.

Trial Court Opinion, 4/14/20, at 1-2 (unnecessary capitalization and footnotes

omitted).

       On appeal, Appellant argues the trial court abused its discretion in

imposing an “excessive” or “unduly harsh” aggregate sentence.1 We disagree.

       Initially, we note that Appellant is challenging the discretionary aspects

of his sentence. See, e.g., Commonwealth v. Treadway, 104 A.3d 597,



____________________________________________


1 On appeal, Appellant seems to challenge the imposition of consecutive
sentences as the basis of his excessive sentence claim. In his Rule 1925(b)
statement, however, Appellant generally challenges the length of the
sentence, which, in Appellant’s view, was excessive, “given the facts and
[Appellant]’s admission.” Concise Statement of Matters Complained of on
Appeal, 3/31/20, at 1.

We also note that Appellant did not include, inter alia, a Pa.R.A.P. 2119(f)
statement. Nonetheless, we will entertain the merits of Appellant’s clam
because the Commonwealth did not challenge the inadequacy of Appellant’s
brief. In fact, the Commonwealth did not even file a brief in this appeal.

                                           -2-
J-S47004-20


599 (Pa. Super. 2014) (claim that sentence was excessively harsh constitutes

challenge to its discretionary aspects).

      Our review of discretionary aspects of sentencing claims implicates the

following principles:

      [T]he proper standard of review when considering whether to
      affirm the sentencing court’s determination is an abuse of
      discretion. . . . [A]n abuse of discretion is more than a mere error
      of judgment; thus, a sentencing court will not have abused its
      discretion unless the record discloses that the judgment exercised
      was manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will. In more expansive terms, our Court recently
      offered: An abuse of discretion may not be found merely because
      an appellate court might have reached a different conclusion, but
      requires a result of manifest unreasonableness, or partiality,
      prejudice, bias, or ill-will, or such lack of support so as to be clearly
      erroneous.

      The rationale behind such broad discretion and the concomitantly
      deferential standard of appellate review is that the sentencing
      court is in the best position to determine the proper penalty for a
      particular offense based upon an evaluation of the individual
      circumstances before it.

Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007) (internal quotation

marks and citations omitted).

      When imposing sentence, the sentencing court must consider the factors

set out in 42 Pa.C.S.A. § 9721(b), that is, the protection of the public, gravity

of offense in relation to impact on victim and community, and rehabilitative

needs of the defendant. Commonwealth v. Caldwell, 117 A.3d 763, 769

(Pa. Super. 2015). “Where, as here, the trial court has the benefit of a pre-

sentence report, we presume that the court was aware of relevant information

regarding the defendant’s character and weighed those considerations along

                                        -3-
J-S47004-20


with any mitigating factors.” Commonwealth v. Johnson, 125 A.3d 822,

827 (Pa. Super. 2015) (citation omitted). Further, “where a sentence is within

the standard range of the guidelines, Pennsylvania law views the sentence as

appropriate under the Sentencing Code.” Commonwealth v. Moury, 992

A.2d 162, 171 (Pa. Super. 2010);2 see also 42 Pa.C.S.A. § 9781(c)(2)

(sentence within guidelines should be vacated only if “the case involves

circumstances where the application of the guidelines would be clearly

unreasonable”).

       There is no automatic right to appeal the discretionary aspects of

sentencing.     Commonwealth v. Cook, 941 A.2d 7 (Pa. Super. 2007).

Indeed, an appellant challenging the discretionary aspects of his sentence

must invoke this Court’s jurisdiction by satisfying a four-part test to

determine: 1) whether the appellant has filed a timely notice of appeal; (2)

whether the issue was properly preserved at sentencing or in a motion to

reconsider and modify sentence; (3) whether the appellant’s brief has a fatal

defect; and (4) whether there is a substantial question that the sentence

appealed from is not appropriate under the Sentencing Code. Moury, 992

A.2d at 169-70. For purposes of our review, we accept that Appellant has met

all requirements of this test, and we address the merits of Appellant’s claim.




____________________________________________


2 Appellant acknowledged that he “was sentenced within the standard
sentencing guidelines.” Appellant’s Brief at 11.

                                           -4-
J-S47004-20


      The trial court explained the reasons for the sentence imposed as

follows:

      The presentence investigation report showed two prior drug
      convictions. [Appellant], in May 2014, was admitted to the ARD
      program for charges identical to the instant case. In March 2015,
      he was charged with possession with intent to deliver, which led
      to the revocation of his prior ARD in April 2015. He was given a
      probation sentence on the [possession with intent to deliver] in
      October 2015. That probation had to be revoked in October 2017.

      In between these two drug offenses, he was convicted of a theft
      charge. In the preparation of the presentence report, [Appellant]
      admitted to having a heroin addiction and using opiates daily,
      although he claimed abstinence since May of 2019. The date of
      the offense in this case was January 25, 2019. He has never been
      in a rehab facility, but he claimed at sentencing to be in
      counseling, something he did not tell the probation officer when
      the presentence report was prepared. Further, at sentencing, he
      had pending charges in Berks County for delivery of a controlled
      substance with an April 2019 complaint date.

      There was no reason to believe that [Appellant] went from using
      opiates on a daily basis to a total abstinence in one month.
      Initially, I was thinking that he would be a good candidate for the
      State’s drug treatment program, but I overlooked the prohibition
      against serving time in a state prison on an ungraded
      misdemeanor.

      Since he would be serving his sentence in the county prison, he
      could be paroled earlier than the minimum sentence imposed. In
      Schuylkill County, the extent of his drug problem would be
      evaluated.    In cases such as [Appellant]’s, when inpatient
      treatment is recommended after evaluation, early parole to an
      inpatient rehab is often utilized, with full parole being granted
      upon successful completion of treatment. In the unlikely event
      that the evaluation would recommend only outpatient treatment,
      our county has other programs for early parole and good behavior.

      Unfortunately, I did not believe [Appellant] overcame his addiction
      on his own. He was revoked on supervision before. The sentence
      imposed will give him the opportunity and incentive to address his


                                     -5-
J-S47004-20


       drug problem or stay in prison where he can neither sell [nor] use
       illegal drugs.

Trial Court Opinion, 4/14/29, at 2-3.

       Based on this reasoning, we conclude that the trial court acted within

its discretion in fashioning Appellant’s sentence.3

       Judgment of sentence affirmed.




____________________________________________


3 Assuming that Appellant did not waive his challenge to the imposition of
consecutive sentences for failing to raise the claim below, “long standing
precedent . . . recognizes that [the Sentencing Code] affords the sentencing
court discretion to impose its sentence concurrently or consecutively to other
sentences being imposed at the same time or to sentences already imposed.”
Commonwealth v. Marts, 889 A.2d 608, 612 (Pa. Super. 2005); see also
42 Pa.C.S.A. § 9721. We will not disturb consecutive sentences unless the
aggregate sentence is “grossly disparate” to the defendant’s conduct, or
“viscerally appear[s] as patently unreasonable.”         Commonwealth v.
Gonzalez–Dejusus, 994 A.2d 595, 599 (Pa. Super. 2010). Here, the record
is devoid (and Appellant does not argue otherwise) of any indication that
Appellant’s sentence is grossly disparate to his conduct; nor does it viscerally
appear to be patently unreasonable.

Appellant also seems to argue that the sentencing court’s initial imposition of
a state sentence shows that the length of his sentence is excessive. As noted
above, the sentencing court originally sentenced him to a state facility as
opposed to a county facility even though Appellant was only found guilty of
ungraded misdemeanors. Appellant fails to acknowledge that the sentencing
court convened a hearing on Appellant’s post-sentence motion, accepted his
objection to a state sentence, and amended his sentence to a county sentence.
We see no reason to infer from these facts that the length of Appellant’s
sentence is excessive.

                                           -6-
J-S47004-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/10/2021




                          -7-